Name: Commission Regulation (EEC) No 2034/93 of 26 July 1993 on the issuing of import licences for certain processed mushroom products originating in third countries other than Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 7 . 93 Official Journal of the European Communities No L 184/35 COMMISSION REGULATION (EEC) No 2034/93 of 26 July 1993 on the issuing of import licences for certain processed mushroom products originating in third countries other than Poland amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accordingly be suspended ; Whereas these measures should be taken during the true limit fixed by Article 5 (9) of Regulation (EEC) No 1707/90, ' HAS ADOPTED THIS REGULATION : Article 1 For mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 originating in third countries other than Poland the issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications under Article 5 (4) (a) of Regulation (EEC) No 1707/90 lodged from 21 July 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 ('), as amended by Regulation (EEC) No 11 22/92 (2), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries (3), as last amended by Regulation (EEC) No 3516/92 (4), and in particular Article 5 (8) thereof, Whereas the quantities for which licences have been issued have reached the annual amount granted to third countries other than Poland ; whereas the issuing of licences qualifying for the exemption from the additional This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 183 , 4. 7. 1981 , p. 1 . (2) OJ No L 117, 1 . 5. 1992, p. 98 . (3) OJ No L 158 , 23 . 6 . 1990, p. 34. (4) OJ No L 355, 4. 12. 1992, p. 18.